DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Species A, claims 1-2, 4, 8-9, 25, 27, 33 in the reply filed on April 20, 2022 is acknowledged. All other claims are considered withdrawn, and should be labeled as such in any reply. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 4, 2021 was considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4, 8-9, 25, 27, and 33 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mizoguchi et al., “Low temperature synthesis and characterization of SnTa2O6”, Materials Research Bulletin 44 (2009) 1022-1024 (“Mizoguchi”); 
Or in the alternative:
Claims 1-2, 4, 8-9, 25, 27, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizoguchi, in view of Singh et al., “Robust and synthesizable photocatalysts for CO2 reduction: a data-driven materials discovery”, Nature Communications, 10 (1), 1/25/2019 (“Singh”).
Regarding claim 1, Mizoguchi teaches:
A p-type oxide material of formula (I): 
M-O-X (I) 
wherein M is a metal or metal ion having an electron configuration of (n-1)d10ns2, X is a metal, metal ion, non-metal, or non-metal ion, and wherein the p-type oxide material has an Ehull less than or equal to about 0.03 eV, a hole mobility greater than about 30 cm2/Vs, and a band gap greater than or equal to about 1.5 eV.
Looking at claim 9 the material which fulfils the above limitations is SnTa2O6. This is because claim 9 is dependent upon claim 8 which is dependent upon claim 1. Therefore, the material of claim 9 must have all the characteristics being claimed in claim 1.
Mizoguchi teaches SnTa2O6. See title, and throughout. 
Under MPEP 2112 when the prior art teaches the same material it is inherent/obvious that the material will have the same properties as being claimed. This is because "the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347 (Fed. Cir. 1999). Further, these inherent/obvious characteristics need not be recognized at the time of the prior art’s disclosure. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377 (Fed. Cir. 2003). Further, the rejection under 102/103 is proper when the prior art is silent with respect to the inherent/obvious characteristics.
Further, it would have been obvious to use it in a electronic device because Singh teaches that the same material SnTa2O6 can be used as the photocathode is photocatalytic device used in solor fuel production. Pg. 5, col. 2 at ¶ 5; Pg. 7, col. 2 at ¶ 1.
Regarding claim 2, Mizoguchi teaches:
wherein M is selected from the group consisting of Sn2+, Pb2+, Sb3+, Bi3+, and Ti1+ (Pg. 1022, col. 1 at ¶ 1, and throughout where Sn2+ is combined to Ta and O to form SnTa2O6).
Regarding claim 4, Mizoguchi teaches:
wherein X is a metal or metal ion selected from the group consisting of K, Rb, Ti, Nb, and Ta (SnTa2O6 includes Ta).
Regarding claim 8-9, Mizoguchi teaches:
wherein the p-type oxide material is selected from the group consisting of Ta2SnO6, Nb2SnO6, TiSnO3, K2Sn2O3, Rb2Sn2O3, and Sns(POs)2 (Ta2SnO6 is inherently/obvious a p-type material as it is a characteristic of the material.) (Examiner note: Ta2SnO6 is an alternative way to write SnTa2O6. Examiner will use both interchangeably).
Regarding claim 25, 27, and 33
Claims 25, 27, and 33 are claiming characteristics of the material. Because the prior art teaches the same material as claimed Ta2SnO6 the prior art must inherently/obviously teach these same characteristics. See MPEP 2112. If Applicant disagrees with this Applicant will need to state what material actually has these claimed characteristics. Examiner believes that each of the materials listed in claim 8 will meet the limitations of claims 25, 27, and 33. Ta2SnO6 taught by the prior art is one of said materials.

Examiner note:
Examiner could also reject all the claims above except for claim 9 using Samizo et al., “Carrier Generation in p-type Wide-Gap Oxide: SnNb2O6 Foordite”, Chem. Mater. 2018, 30, 8221-8225, as this material can be used to fabricate electronic devices based upon P-N junctions.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/Primary Examiner, Art Unit 2822